Case 21-03013-jal       Doc 21     Filed 06/02/21    Entered 06/02/21 13:43:03       Page 1 of 5




                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           WESTERN DISTRICT OF KENTUCKY



IN RE:                                    )
                                          )
INSIGHT TERMINAL SOLUTIONS, LLC           )                 CASE NO. 19-32231
                                          )
                             Debtor(s)    )
                                          )
INSIGHT TERMINAL SOLUTIONS, LLC           )                 AP No. 21-3013
                                          )
                             Plaintiff(s) )
v.                                        )
                                          )
Cecelia Financial Management              )
Oasis Aviation LLC                        )
Halas Energy LLC                          )
John J. Siegel, Jr.                       )
                                          )
                             Defendant(s) )


                                 MEMORANDUM- OPINION

         This matter came before the Court on the Motion of Bay Bridge Exports, LLC (“Bay

Bridge”) to Intervene in this Adversary Proceeding. The Court considered Bay Bridge’s Motion to

Intervene, the Objection to the Motion filed by Plaintiff Insight Terminal Solutions, LLC (“ITS”),

the Reply to the Objection of ITS filed by Bay Bridge and the comments of counsel for the parties

at the hearing held on the matter. For the following reasons, the Court will GRANT Bay Bridge’s

Motion to Intervene.


                       FACTUAL AND PROCEDURAL BACKGROUND

         On April 12, 2021, ITS, also referred to as the “Reorganized Debtor,” filed its Complaint

against Defendant Cecelia Financial Management, LLC (“Cecelia”), Halas Energy, LLC (“Halas”),
Case 21-03013-jal       Doc 21     Filed 06/02/21       Entered 06/02/21 13:43:03         Page 2 of 5




Oasis Aviation, LLC (“Oasis”) and John J. Siegel, Jr. (“Siegel”). In the Complaint, ITS seeks to

recharacterize, disallow and/or equitably subordinate the Proofs of Claim of Cecelia, Halas and

Oasis, as well as an award of damages against John J. Siegel.

       On May 6, 2021, Bay Bridge filed a Motion to Intervene in this Adversary Proceeding as a

defendant pursuant to Rule 7024 of the Federal Rules of Bankruptcy Procedure, which makes

Federal Rule of Civil Procedure 24 applicable in adversary proceedings. Bay Bridge claims that it

holds a valid and properly perfected, first priority security interest in Cecelia’s claim against ITS,

that defaults exist on the obligation secured by Bay Bridge, and that Bay Bridge is entitled to enforce

its rights under C.R.S.A. § 4-9-607(a). Cecelia’s claim in the amount of $6,044,190.20 was filed

on July 29, 2020.


                                       LEGAL ANALYSIS

       Under Fed. R. Civ. 24(a)(2), the Court must permit anyone to intervene who:

                                                .....

       (2) claims an interest relating to the property or transaction that is the subject of the
       action, and is so situated that disposing of the action may as a practical matter impair
       or impede the movant’s ability to protect its interest, unless existing parties
       adequately represent that interest.

In order to meet the requirements of Rule 24(a)(2), the movant must show the following: (1) the

motion to intervene was timely; (2) the movant has a substantial legal interest in the subject matter

of the case; (3) the movant’s ability to protect the substantial legal interest may be impaired in the

absence of intervention; and (4) the parties already before the court may not adequately represent

the proposed intervener’s interest. Northeast Ohio Coalition for Homeless & Serv. Emp., Int’l




                                                 -2-
Case 21-03013-jal        Doc 21     Filed 06/02/21      Entered 06/02/21 13:43:03         Page 3 of 5




Union, Local 1199 v. Blackwell, 467 F.3d 999, 1007 (6th Cir. 2006). All of these elements are

present in this case.

         First, the adversary proceeding Complaint was filed on April 12, 2021. Bay Bridge’s Motion

to Intervene was filed less than a month later on May 6, 2021. The Motion was heard by the Court

at the initial hearing in this case. Thus, the Motion is timely. Second, given the size of the Cecelia’s

claim and Bay Bridge’s security interest asserted in that claim, the Court finds the legal interest is

substantial. Bay Bridge’s security interest is governed by Colorado law, as well as by Section 9-607

of the Uniform Commercial Code, which “permits a secured party to collect and enforce obligations

included in collateral in its capacity as a secured party,” including “the right to settle and

compromise claims against the account debtor.” See, U.C.C. § 9-607 Official Cmt. 9; C.R.S.A. § 4-

9-607.

         It is also clear that Bay Bridge’s ability to protect its interest may be impaired if it is not

allowed to intervene. The Supreme Court has stated that this third factor is a “minimal one” and it

is met if the movant shows that representation of their interest “may be” inadequate. Trbovich v.

United Mine Workers of America, 404 U.S. 528, 538 n. 10 (1972). Based on the nature of the claims

asserted by ITS herein, Bay Bridge’s interests may be impaired or extinguished unless it is allowed

to intervene. Thus, the third element required for intervention is met here.

         Fourth, Bay Bridge’s interests, at a minimum, may be inadequately represented by Cecelia.

Bay Bridge and Cecelia do not have the same economic incentives in defending the claims asserted

by ITS. Their resources and strategies are different leaving the Court to conclude that the fourth

element is also met for intervention. Therefore, the Court determines that Bay Bridge may intervene

in this action as a matter of right, pursuant to Fed. R. Civ. P. 24(a)(2).


                                                  -3-
Case 21-03013-jal        Doc 21     Filed 06/02/21       Entered 06/02/21 13:43:03          Page 4 of 5




        The Court also finds that Bay Bridge would be entitled to intervene under Rule 24(b)(1)(B),

permissive intervention. Under this Section of the statute permissive intervention is allowed where

the movant “has a claim or defense that shares with the main action a common question of law or

fact.” Here, Bay Bridge and Cecelia have defenses that share common questions of law and fact on

the claims asserted by ITS’s Complaint. Due to its secured status, Bay Bridge may enforce, defend

and/or settle Cecelia’s claim. These common questions of law and/or facts regarding the Cecelia

claim and the allegations raised in the Complaint provide the basis for permissive intervention in

this case.

        ITS correctly asserts that Rule 24(a) does not entitle creditors to intervene in unrelated

litigation merely to protect assets of those who owe them debts, citing Relistar Life Ins. Co. v. MKP

Invs., 565 F. App’x. 369, 372-73 (6th Cir. 2014). The Sixth Circuit, however, has not ruled that a

creditor holding a security interest in or a lien on the subject matter of a case does not have a

substantial interest. That is the situation that is facing the Court at this time. The parties

acknowledge that Bay Bridge can foreclose on Cecelia’s claim and would therefore then be entitled

to intervene by right under Fed. R. Civ. P. 7024(a)(2). For reasons of judicial economy, it makes

sense to allow Bay Bridge to intervene in the case at this early juncture. The Court finds that Bay

Bridge’s security interest in Cecelia’s assets, under Colorado law and as established by the UCC,

is a substantial legal interest in this litigation and Bay Bridge has a right to enforce, defend or settle

the Cecelia claim. For these reasons, Bay Bridge’s Motion to Intervene should be GRANTED.




                                                   -4-
Case 21-03013-jal     Doc 21     Filed 06/02/21     Entered 06/02/21 13:43:03      Page 5 of 5




                                       CONCLUSION

       For all of the above reasons, the Court determines that Bay Bridge meets the requirements

of Fed. R. Civ. P. 24(a)(2) and (b)(1)(B) made applicable herein by Fed. R. Bankr. P. 7024. This

Memorandum-Opinion is filed in accordance with the Order granting Bay Bridge’s Motion to

Intervene on May 27, 2021 (DKT #20).




                                                             Dated: June 2, 2021




                                              -5-
